Citation Nr: 1527705	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-22 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 and from November 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to TDIU.  

In July 2013, the Veteran notified the Board that he did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Throughout the course of his appeal, the Veteran has maintained that his service-connected conditions preclude him from obtaining gainful employment.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

The Board notes that the Veteran has not been afforded a TDIU examination since service connection was granted for PTSD; left shoulder, status post rotator cuff repair; left knee, patellofemoral degenerative joint disease; and left knee, mild instability.  Significantly, the March 2012 VA examination for the knee indicated it would impact the ability to work as it would mildly to moderately impact physical work requiring long standing, walking and squatting.  The March 2012 VA examination of the shoulder noted this condition may mildly impact physical labor due to pain.  The VA mental health examination did not comment on the impact on employment and none of the examinations considered the combined effect of all of the Veteran's service connected disabilities.  As such, an examination must be scheduled to determine the combined effect of all of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.

In addition, the most recent VA treatment records associated with the claims file are from April 2012.  The RO should obtain the VA treatment records for treatment of the lumbar spine disability dated from April 2012 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from April 2012 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After any records requested above are obtained, schedule the Veteran for an appropriate VA examination to ascertain if the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his education and work history.  

The claims folder should be made available to the examiner prior to the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale should be given for all opinions and conclusions expressed.

3.  After completing the above development, readjudicate the case.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




